Citation Nr: 1129026	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for rhinitis and sinusitis. 

2.  Entitlement to a rating in excess of 10 percent for dermatophytosis of the feet with bilateral onychomycosis of the nails.

3.  Entitlement to service connection for sleep apnea, including as secondary to rhinitis and sinusitis and asthma.

4.  Entitlement to service connection for a left shoulder and left upper arm disorder.   

5.  Entitlement to benefits based on a dependent child's pursuing a course of instruction at an approved educational institution from the child's 18th birthday for the interval from July 2005 to July 2006.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978 and from May 1986 to January 2003.  

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal also arises from a November 2008 administrative decision letter denying benefits based on a dependent child status upon the Veteran's daughter reaching the age of 18.  

Except for the issue of benefits for a dependent child, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran did not submit a claim for benefits within one year of his child's 18th birthday based on that child's pursuing a course of instruction at an approved educational institution.


CONCLUSION OF LAW

The application for entitlement to benefits based on a dependent child's pursuing a course of instruction at an approved educational institution from the child's 18th birthday for the interval from July 2005 to July 2006 was not timely submitted.  38 U.S.C.A. §§ 101(4)(A), 1115, 1134, 1135, 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.4(b)(2), 3.57(a), 3.667 (2010); McTighe v. Brown, 7 Vet. App. 29 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran entitled to compensation at the rate of 30 percent or more is also entitled to additional payment for his dependents.  38 U.S.C.A. §§ 1115, 1134, 1135 (West 2002 & Supp. 2010).  Veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self- support because of mental or physical defect.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2010).

Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); see also 38 C.F.R. § 3.57(a) (2010).

The Veteran contends, in effect, that he is entitled to additional retroactive benefits based on his dependent daughter's continued education at an approved educational institution after her 18th birthday, with education at such an institution up to July 2006.  

The applicable regulation governing compensation payments based continued education of a dependent who has reached his or her 18th birthday  provides in pertinent part as follows:

Pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  

38 C.F.R. §  3.667(a)(1) (2010). 

The Veteran has argued that he was not provided required notice prior to reduction of benefits based on his dependent child turning 18, which notice would have afforded him an opportunity to learn of the exception to removing his dependent child from dependent status based on her pursuing a course of instruction at an approved educational institution, pursuant to 38 C.F.R. § 3.57.  He maintained that the notice provided was insufficiently detailed.  

Alternatively, the Veteran contends that appropriate paperwork was filed for his entitlement to that benefit.  The Board here finds the weight of the evidence against entitlement to the benefits sought, finding the weight of the evidence against both of these arguments, as discussed below.  He also asserts that advanced notice of the pending reduction in benefits based on his dependent daughter reaching the age of 18 should have included detailed reasons for the reduction.  

Such detailed notice would have been required if 38 C.F.R. § 3.105(h), regarding reductions or discontinuances of VA benefits, were applicable in this case.  However, the Board finds 38 C.F.R. § 3.105(h) inapplicable in to case because the reduction based on the Veteran's child turning 18 was not "by reason of information received," but rather was based on the passage of time, and hence the "information received" requirement for applicability of 38 C.F.R. § 3.105(h) is not met.  See 38 C.F.R. § 3.105(h) (2010).  

Rather, the applicable notice provision for the benefit reduction upon the Veteran's dependent child reaching the age of 18 is 38 C.F.R. § 3.103(2), which provides as follows:

Advanced notice and opportunity for hearing.  Except as otherwise provided in paragraph (b)(3) of this section, no award of compensation, pension or dependency and indemnity compensation shall be terminated, reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.

38 C.F.R. § 3.103(2) (2010).  

The Board finds that the applicable notice requirement was met in this case.  In a May 2004 benefit payment letter, the Veteran was informed that in July 2005 (upon a date specified in the letter, which is the date of his dependent child's 18th birthday), his benefit amount would be reduced from $541 monthly to $504 monthly.  The reason stated was "child removed from award."  Thus, he was clearly notified that on the date specified, which he knew or should have known was his child's 18th birthday, and his benefits were to be reduced based on a dependent child change of status.  

The Veteran was also duly notified by a VA Form 21-9764, Disability Compensation Award Attachment-Important Information, attached to the May 2004 benefit payment letter, of conditions affecting the right to payment of benefits.  Conditions affecting benefits about which he was advised by that form included age of dependent children and their status as students in an approved educational institution.  

Parenthetically, due to other bases of entitlement, these benefit figures were revised by another November 21, 2008, VA administrative benefits letter (distinct from the November 21, 2008, VA administrative decision letter the subject of this appeal) which informed of a total compensation benefit of $555 monthly effective December 1, 2004, based on a then cost of living adjustment, reduced to $518 monthly effective July 10, 2005, for the "minor child adjustment" of the dependent reaching the age of 18, and then increased to $539 monthly effective December 1, 2005, again based on a cost of living adjustment.  These other benefit adjustments are immaterial to this case, because they do not alter the $37-per-month reduction in benefits due to removal of his daughter as a dependent upon her reaching the age of 18 in July 2005.

The Veteran seeks to conflate notice of reduction of benefits with notice of availability of continued level of benefits based on a dependent child's continued education at an approved educational institution.  However, the termination of benefits based on the dependent child reaching 18 and the continued benefits beyond 18 based on a dependent's continued education are distinct issues.  

The applicable regulation governing benefits based on a dependent child's continued education recognizes the request for benefit based on a dependent's continued education as a distinct claim, requiring submission of "a claim for such benefits [. . .] filed within 1 year from the child's 18th birthday."  38 C.F.R. § 3.667(a) (1).  

The Board finds that the Veteran was also adequately informed of the opportunity of continued benefit payment levels per dependent child status based on his dependent child's enrollment in an education of higher education after her 18th birthday.  As noted above, the May 2004 benefit payment letter to the Veteran and the accompanying VA Form 21-9764, Disability Compensation Award Attachment-Important Information, together informed of the change in dependent status upon reaching 18 and of educational status of dependents as affecting dependent status for purposes of amount of benefits received.  

Additionally, a VA Form 21-8764 provided to the Veteran in November 1992 informed him of the need to promptly advise VA of any change in the status of his dependents.  Thus, he had previously been informed of the need to inform of status changes for dependents such as enrollment in a school of higher education, which might affect payment level based on dependents, because payment levels might otherwise be reduced.  The May 2004 letter informed of such a pending reduction.  

Given these elements of prior notice, with more than 60 days afforded prior to the reduction in benefit amount in July 2005, the Board finds that no additional notice was required by the applicable notice regulation - 38 C.F.R. § 3.103(2) - prior to VA's effectuating the automatic reduction in benefit amount based on his dependent child turning 18 in July 2005 in the absence of submitted notice of attendance at an approved educational institution.  The Board also finds that the Veteran was adequately notified of the availability of continued benefits upon his dependent daughter continuing her education when turning 18 upon his timely claiming such benefits.
 
The Board finds no additional duty that would have required further action by VA the absence of which may serve to toll that one year time limit for filing for that benefit.  A failure to file a formal claim based upon alleged failure of VA to inform of eligibility, cannot be deemed the filing of an informal claim or provide the basis for an estoppel theory.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (equitable tolling, which may be applied to a statute of limitations, does not apply to § 5110 because that section does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances), aff'g 16 Vet. App. 309 (2002); Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999) (stating that §§ 5102 and 7722(d) do not justify "ignoring the unequivocal command in 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore.").  

Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided, and regardless of extenuating circumstances or claims of fairness. See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

The Board notes that the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Furthermore, while VA does have a duty to assist a veteran in the development of a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, the Veteran failed to inform of his dependent child's attendance at an approved institution of higher education until July 2008, years after the dependent child turned 18.  This late notice did not meet the one year regulatory time limit for filing a claim for continued dependent benefits based on such education, running from the dependent's 18th birthday.

Thus, the Board finds neither inadequate prior notice of reduction of benefits based on the Veteran's dependent daughter reaching 18, nor inadequate notice of the requirement to file a claim within the year following his daughter's 18th birthday.  The Board further finds even if notice of eligibility for additional benefits based on his dependent daughter's continued enrollment in an approved educational institution following her 18th birthday were inadequate or even absent, this would not toll or otherwise render inapplicable the one-year time limit for filing the claim for that additional benefit.

Submitted evidence in July 2008 included documentation from an institution of higher education of the Veteran's dependent's attendance there full-time in the fall 2005 and the spring of 2006 semesters, and part-time in the summer of 2006.  He provided notice of that attendance in July 2008, approximately three years after his dependent turned 18.
 
Thus, based on the objective evidence of record, the Veteran did not submit notice of his dependent child's continued education upon her turning 18 until after the one-year deadline for filing for additional benefits for her continued dependent status based on that continued education, which deadline was the year following her turning 18 in July 2005.    

The Veteran argued at the April 2010 hearing that he submitted appropriate paperwork to VA regarding his daughter's college attendance.  However, the record of documents received by VA is quite clear, with the first paperwork addressing her college attendance received in July 2008, accompanied by a statement submitted by the Veteran as follows:  

After careful review of my entitlement, it was noted that my child was removed on July 10, 2005.  I am attaching documentation to show that she was a full-time student until July 2006.

I am entitled to additional funding based on this information.

This statement suggests that the Veteran was then making an initial notification to VA of his child's school attendance until July 2006, with no reference to any prior submission to VA addressing the issue.  

While the Veteran is competent to address when he submitted a claim for benefits based on his dependent daughter's continued education, the documentary evidence including his own past submissions and their recorded dates of receipt at VA belie his assertions of appropriate filing, and overcome any credibility, in the absence of other supporting evidence, that he timely submitted any notification of his daughter's college attendance that might be considered an informal claim for such benefits.

The presumption of regularity of administrative processes, which supports the official acts of public officers, applies in this case regarding VA receipt and regular processing of submitted documents, and cannot be overcome "in the absence of clear evidence to the contrary." Ashley v. Derwinski, 2 Vet. App. 64-65 (1992).  An appellant's allegation of submission of documents is not the type of "clear evidence to the contrary" which is required.  Id. 

The presumption of administrative regularity, here that any claim or other notification by the Veteran of his dependent daughter's attendance at college from 2005 to 2006 would be associated with the claims file and would be date-stamped as having been received when it was received by VA, is not overcome in this case.  Precisely because the presumption of regularity applies, any bare and unsupported assertion by the Veteran of his having in the past submitted an appropriate claim or other paperwork is undermined in its credibility by the absence of a record in the claims file of receipt of any such past submission.   

With the preponderance of the evidence against the Veteran having timely submitted a claim for benefits based on his dependent daughter's continued education from her 18th birthday, the claim of benefits on that basis must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the appeal is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  

There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Specifically, the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

Moreover, remand of claims pursuant to VCAA is not required when evidentiary development has been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz.  Although the Court said in Wensch that VCAA did not apply in such cases, it may be more accurate to say that VCAA applied, but that its notice and duty to assist requirements had been satisfied.  

When it is clear that there is no additional evidentiary development to be accomplished, there is no additional benefit flowing to a claimant by remanding the case, and hence no such additional development is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is important to balance the duty to assist against the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.  For example, wartime service is a statutory requirement for VA pension benefits. Therefore, if a veteran with only peacetime service sought pension, no level of assistance would help him or her prove the claim; and if VA were to spend time developing such a claim, some other claims where assistance would be helpful would be delayed. 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller).

In this case, the Veteran asserts, in effect, that he should have received additional benefits for his daughter as a dependent for the year following her turning 18 in July 2005 based on her continuing education at an approved institution of higher education throughout that interval.  However, that additional benefit for that interval is shown by the record to have first been claimed by him in July 2008, without documentation of prior notice to VA of her continued education over that interval.  He has contended that appropriate notice of the additional entitlement based on a dependent's continued education should have been afforded him before the termination of benefits.  He has contended, alternatively, that he did appropriately file documents for the additional benefits.  

As discussed, notice requirements distinct from the VCAA were followed by VA prior to reduction in the Veteran's benefits upon his dependent daughter reaching the age of 18.  The Board does not find the VCAA applicable to such notice requirements, because they are beyond the scope of the VCAA, not pertaining to notice or development assistance based on receipt of a claim for benefits, as would require application of  38 U.S.C.A. §§ 5103, 5103A, but rather pertaining to notice prior to a reduction in benefits dictated by existing law, established facts, and the passage of time (up to his daughter's 18th birthday).

Also as discussed, regulations are clear in requiring that the Veteran file within one year of the dependent's 18th birthday for additional benefits based on a dependent's continued education in an approved educational institution following the dependent's 18th birthday.  He has been afforded the opportunity to develop evidence to support any contention of his timely submission of such a claim or to support a factual basis for inapplicability of that regulation.  However, such evidence has not been forthcoming to overcome the presumption as applicable to administrative processing of claims received, also discussed.  

The regulatory time limit is clear for filing such a claim for continued benefits based on a dependent's continued education in an approved educational institution following the dependent's 18th birthday, and there appears no reasonable possibility that additional development would further the claim based on either non-application of that deadline or based on the Veteran meeting that deadline.   

Accordingly, to whatever extent the VCAA is applicable in this case, additional notice or development assistance would be futile, and hence no further notice or development assistance is required prior to the Board's adjudication of the claim for benefits based on a dependent child's pursuing a course of instruction at an approved educational institution from the child's 18th birthday, for the interval from July 2005 to July 2006.  As such, no further action is required pursuant to the VCAA, and no further notice or development is otherwise required based on the duty to assist the Veteran.  


ORDER

Benefits based on a dependent child's pursuing a course of instruction at an approved educational institution from the child's 18th birthday for the interval from July 2005 to July 2006 are denied.  


REMAND

With respect to the remaining issues, a remand is needed.  First, the Veteran has not been afforded an appropriate VCAA notice addressing the need for contemporaneous treatment records for the claims for rhinitis/sinusitis and the feet.  An October 2006 letter requested treatment records for the left shoulder/upper arm  and sleep disorders but not the rhinitis/sinusitis or feet.  An additional VCAA letter should be afforded to remedy this oversight.

With respect to the claim for sleep apnea, in May 2010, the Veteran submitted a statement from Dr. G.D., a VA physician, in support of his claim.  However, the Board finds the statement ambiguous both about a causal association between the Veteran's post-9/11 environmental exposures in service and his sleep apnea, and about any causal association between service-connected sinusitis and rhinitis and sleep apnea.  Accordingly, his treating physician should be asked to clarify any associations he believes to be present in this case.

Moreover, the Board finds that an examination should be undertaken to both address the issue of whether sleep apnea is causally linked to service-connected rhinitis/sinusitis or asthma.  In an October 2006 VA examination, the Veteran was diagnosed with bronchial asthma and obstructive sleep apnea but the examiner only opined that sleep apnea was unrelated to bronchial asthma, he did not address questions of aggravation of sleep apnea by service-connected asthma or sinusitis/rhinitis, and also did not address causation related to the Veteran's post-9/11 exposures.  In addition, an examination should be ordered to assess the current status of the Veteran's service-connected sinusitis/rhinitis. 

Regarding his left shoulder/upper arm claim, the Veteran provided sufficient testimony as to an in-service injury and on-going complaints to warrant the need for an examination and opinion.  However, the record reflects inconsistencies as to the date of that accident.  He should be asked to clarify the date of the accident.

The record also includes a photocopy of a May 2011 letter from Dr. K.P. relating the Veteran's shoulder disorder to service.  However, the formatting of this letter is sufficient incomplete to question the authenticity.  Specifically, rather than a standard VA letterhead, the letterhead has a place for the Medical Center name and address but it is not filled in.

It may be that the physician merely mistakenly used an uncompleted template at the top of his letter written on the Veteran's behalf, and the authenticity of the letter is acceptable notwithstanding this formatting issue.  However, the Board believes that the prudent course requires an inquiry as to whether the physician is, in fact, associated with VA.

Moreover, and regardless of whether the letter is authentic, an examination is in order to address the issue of whether the Veteran's left shoulder/upper arm disorder is related to service because the letter itself is no sufficient to support a grant of service connection because no rationale for the opinion is offered.

With respect to the claim for a higher rating for a skin disability of the feet, the most recent examination was undertaken in October 2006.  Since that time, the Veteran's complaints reflect an increase in severity from that identified in the prior examination.  Therefore, a more current examination should be undertaken.


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice to inform him of the evidence necessary to substantiate his claims for increased rating for rhinitis/sinusitis and the feet, and service connection for sleep apnea and left shoulder/arm.  

Advise him of the bases of claim for these disorders and the relative roles of VA and the claimant in obtaining records in support of these claims, appropriately asking him for evidence and assistance in obtaining evidence for each of these claims.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Obtain clinical records from the VA Medical Center Brooklyn for the period from June 2009 to the present.  

3.  Specifically contact Dr. G.D., who provided a May 2010 letter, and ask that he clarify his statement as to whether the Veteran's sleep apnea is causally associated with environmental exposures through military policing work in service at World Trade Center "ground zero" following the September 11, 2001, terrorist attack or whether sleep apnea is causally associated with service-connected rhinitis/sinusitis or asthma.  

Dr. G.D. should be asked to provide a complete explanation detailing medical reasoning and relevant facts to support any opinions he provides.  The query to this physician and any response received should be associated with the claims file.  

4.  Contact the Brooklyn VA Medical Center to verify that Dr. K.P., the author of a May 2010 handwritten letter, is a member of the staff.  If necessary, a copy of the letter should be directed to an appropriate person at the Medical Center.  Any inquiry and the results should be associated with the claims file.

If Dr. K.P. is a member of the staff, he should be invited to provide medical reasoning or rationale to support his opinion addressing etiology of the Veteran's claimed left shoulder and upper arm disorder, including the medical facts or evidence use to support the opinion.  

5.  The Veteran should be asked to clarify the approximate date and circumstances of the in-service motor vehicle accident and resulting injury which he asserts resulted in his claimed left shoulder and upper arm disorder.    

6.  Schedule the Veteran for an examination to address the nature and etiology of any current left shoulder/upper arm disorder.  The claims file must be made available to the examiner for review.  

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and etiology of the disorder(s) present.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner is asked to address the following:

a.  Identify all current disorders of the left shoulder and left upper arm.  

b.  The examiner should opine whether it is at least as likely as not (to at least a 50-50 degree of probability) that any disorder shown is causally related to service.  Provide an etiology opinion separately for each identified disorder of the left shoulder and left upper arm.  

These opinions should also address the opinion submitted in May 2010 from VA treating physician Dr. K.P if the authenticity of that opinion letter is verified, as well as any further opinion obtained from that physician.  

7.  Schedule the Veteran for an examination to address the nature and severity of bilateral dermatophytosis of the feet with onychomycosis of the toenails.  The claims file must be made available to the examiner for review.  

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and etiology of the disorder(s) present.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner is asked to address the following:

a.  Note all associated conditions of the skin or nails of each foot, including cracking, peeling, bleeding, non-healing, thickening, induration, inflexible tissue, or discoloration, and any associated neuropathies.  Comment on pain or pain on use associated with conditions identified.  

b.  Document measurements of areas affected.  The examiner should provided findings both of the percentage of the Veteran's total body surface affected and the percentage of total body exposed skin affected.   

c.  Provide an opinion of the degree to which the conditions identified affect functional use of affected parts, including impact on standing and walking.  

8.  Schedule the Veteran for an examination to address the nature and severity of rhinitis/sinusitis and offer an opinion on sleep apnea.  The claims file must be made available to the examiner for review.  

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and etiology of the disorder(s) present.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner is asked to address the following:

a.  On the issue of an increased rating for rhinitis/sinusitis, provide a detailed report of the current nature and severity of the Veteran's rhinitis and sinusitis, including effects on daily functioning and necessary ongoing care and treatment.  

A history should be noted of any intervals of incapacitating exacerbations and their frequency and duration, any necessary hospitalizations, and medications required inclusive of any systemic corticosteroids or other systemic therapies.  

b.  On the issue of service connection for sleep apnea, please render an opinion of whether (1) Is it at least as likely as not (to at least a 50-50 degree of probability) that environmental exposures during military policing work in service at World Trade Center "ground zero" following the September 11, 2001, terrorist attack, caused sleep apnea; and (2) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that service-connected rhinitis/sinusitis or asthma caused or aggravated (permanently increased in severity) sleep apnea.   

9.  All opinions provided should include discussion of specific evidence of record.  The examiners must set forth the complete rationale underlying all conclusions drawn and all opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions posed cannot be answered, the examiner must provide a complete explanation why each such question cannot be answered.

10.  Thereafter, readjudicate the remanded claims on appeal.  If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case, including all new evidence submitted to the file, and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


